Citation Nr: 0509890	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for tendonitis of 
the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for costochondritis, 
claimed as chest pain.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to June 
1991 and was awarded the South West Asia Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) of Manila, the Republic of the Philippines.  

The veteran's appeal also initially included the issues of 
entitlement to service connection for lumbar and cervical 
spine disorders.  However, the RO granted service connection 
for these disorders in an October 2004 rating decision. 

The issues of entitlement to service connection for left foot 
and right elbow disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected left knee disorder is 
productive of minimal degenerative joint disease, full 
extension, flexion limited to no more than 90 degrees, and 
pain with motion and flare-ups.  

3.  The veteran's currently diagnosed costochondritis has not 
been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tendonitis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024 
and 5261 (2004).

2.  Costochondritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication of 
additional medical records, or other evidence, that the RO 
should have obtained at this time.  The RO has afforded the 
veteran several VA examinations addressing the nature and 
extent of his left knee disorder.  For reasons described in 
further detail below, the Board finds that a VA examination 
addressing the nature and etiology of the veteran's claimed 
costochondritis is not "necessary" in this case.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a January 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO in letters 
issued in January 2002 and July 2004, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted January 2002 "duty to assist" letter was 
issued prior to the appealed rating decision.  Moreover, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Entitlement to an increased evaluation for tendonitis of 
the left knee

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In a March 1992 rating decision, the Los Angeles, California 
VARO granted service connection for a left knee disorder in 
view of service medical records showing recurrent left knee 
pain.  A zero percent evaluation was assigned, effective from 
June 1991.  Following a June 2000 VA examination showing 
increased pain with motion and flare-ups, the evaluation was 
increased to 10 percent, effective from April 2000.  This 10 
percent evaluation has since remained in effect.

The veteran underwent a VA orthopedic examination in July 
2002, during which he reported left knee pain.  The examiner 
stated that the pain was moderate to severe and occurred for 
a few minutes four to five times each day.  Cold weather, 
stretching, and prolonged standing aggravated the pain, which 
was relieved with rest and medication.  The examiner 
concluded that the pain resulted in slight interference with 
daily activities.  Left knee extension was to zero degrees, 
and flexion was to 110 degrees actively, with pain occurring 
at about 100 to 120 degrees.  There was crepitation of the 
left knee, and the joint was stable.  The diagnosis was 
minimal osteoarthritis of the left knee.     

A VA muscles examination report from the same date indicates 
that the veteran had increased leg pain during prolonged 
ambulation but could move his joints with good strength.  All 
muscle groups were noted to be able to move with adequate 
strength against resistance.  The diagnosis was tendonitis of 
the left knee.

VA x-rays from July 2002, March 2003, and July 2003 revealed 
minimal degenerative joint disease of both knees.  In March 
2004, the veteran was seen at a VA facility for mild to 
moderate left knee pain "on and off."  On examination, 
there was full range of motion, with no signs of instability.  
There was crepitus but no effusion, with slight to moderate 
tenderness over the medial aspect, greater in the right knee 
than in the left knee.  The assessment was degenerative joint 
disease of the left knee.  

During his July 2004 RO hearing, the veteran reported that he 
had shooting pain of his left knee.  He indicated that he was 
no longer able to run long distances.

The veteran reported continued left knee pain during his 
August 2004 VA orthopedic examination.  The examiner noted 
that the veteran had flare-ups of moderate intensity, which 
occurred daily and lasted for hours.  Limited movement 
resulted during flare-ups, with moderate effects on the 
veteran's usual occupation/daily activities.  Range of motion 
testing revealed motion from zero to 100 degrees, limited to 
90 degrees with flare-ups and repetition and to 90 to 100 
degrees with pain.  The examiner noted that pain had the 
major functional impact.  X-rays revealed minimal 
degenerative joint disease of the left knee.  The diagnoses 
included degenerative joint disease of both knees.  

In September 2004, the veteran underwent a VA aid and 
attendance/housebound examination.  During the examination, 
the veteran reported that he stayed at home most of the time.  
His activities included taking care of his children and using 
a stationary bicycle three times per week.  His gait was 
observed to be normal, although there was pain on walking.  
There was tenderness of both knees, without swelling.  The 
diagnoses included degenerative arthritis of the knees.   

The RO has evaluated the veteran's left knee disorder under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5261.  

Under Diagnostic Code 5024, tensynovitis is to be evaluated 
as limitation of motion of affected parts or as arthritis, 
except in cases of gout.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted in cases of extension limited to 10 degrees, while 
a 20 percent evaluation contemplates extension limited to 15 
degrees.

In this case, the veteran's left knee disorder is productive 
of minimal degenerative joint disease, full extension, 
flexion limited to no more than 90 degrees, and pain on 
motion and flare-ups.  The Board has considered the disabling 
effect of the veteran's pain in view of DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996) and 38 C.F.R. §§ 4.40 and 4.45.  
However, given that the veteran's examinations have revealed 
full extension, the Board concludes that the currently 
assigned 10 percent evaluation under Diagnostic Code 5261 
fully contemplates his pain symptoms.  As such, a higher 
evaluation is not warranted under this section.

The Board has considered other potentially applicable 
diagnostic code sections.  However, there is no evidence of 
ankylosis (Diagnostic Code 5256); moderate recurrent 
subluxation or lateral instability (20 percent under 
Diagnostic Code 5257); dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (20 percent under Diagnostic Code 5258); or flexion 
limited to 30 degrees (20 percent under Diagnostic Code 
5260).

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  Under 
VAOPGCPREC 23-97 (July 1, 1997), separate evaluations are 
assigned for arthritis and instability.  See also VAOPGCPREC 
9-98 (August 14, 1998).  However, although the veteran has 
degenerative joint disease of the left knee, there is no 
objective evidence of instability.  As such, separate 
evaluations for arthritis and instability are not warranted.  
Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for tendonitis of the left knee, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



III.  Entitlement to service connection for costochondritis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
entirely negative for chest pain.  Following service, in 
March 1993, he was treated for right-sided tenderness of the 
chest.  In October 2000, he was seen at a VA facility for 
chest pains and was assessed with costochondritis.  Neither 
this record nor the subsequent evidence of record, however, 
contains an opinion relating this disorder to service, 
however.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as articulated during 
his July 2004 RO hearing.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, such lay 
evidence does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board also notes that the veteran served in South West 
Asia during the Persian Gulf conflict in 1991 and has 
considered 38 C.F.R. § 3.317, which addresses chronic 
disorders attributable to "undiagnosed" illnesses.  In this 
case, however, a known clinical diagnosis of costochondritis 
has been made.  As such, 38 C.F.R. § 3.317 is not applicable 
in this instance.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
costochondritis, and this claim must be denied.
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


ORDER

The claim of entitlement to an increased evaluation for 
tendonitis of the left knee, currently evaluated as 10 
percent disabling, is denied.

The claim of entitlement to service connection for 
costochondritis, claimed as chest pain, is denied.



REMAND

In this case, the veteran reported bilateral foot pain in 
June 1991, immediately following his discharge from service.  
VA foot x-rays from June 2000 revealed degenerative joint 
disease bilaterally.  In an August 2004 VA orthopedic 
examination report, the examiner rendered a diagnosis of 
"normal feet (x-ray)."  However, the examiner also 
indicated that the veteran had tenderness of both feet and 
that "lack of endurance has major functional impact."  This 
information is essentially contradictory in nature.  As such, 
a more thorough examination is needed to address the nature 
and etiology of the veteran's claimed left foot disorder.

Similarly, the veteran was treated for sharp right upper arm 
pain in October 1990, during service, and, following 
complaints of right elbow pain, was assessed with 
epicondylitis in October 2001.  The August 2004 VA orthopedic 
examination report contains a diagnosis of "normal elbow (x-
ray)."  Again, however, the examiner noted a functional 
impact due to pain.  The examiner also indicated that the 
veteran had right forearm pronation limited to 70 degrees 
(out of 80) and noted that limitation of motion "is due to 
pain and lack of endurance."  Given these findings, the 
nature and etiology of the veteran's claimed right elbow 
disorder should also be more fully addressed in a new 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an examiner who has 
reviewed the entire claims file.  As to 
both the veteran's claimed left foot and 
right elbow disorders, the examiner 
should indicate whether there is a 
corresponding diagnosis at present and, 
if so, whether it is at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that such disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the veteran's claims of 
entitlement to service connection for a 
left foot disorder and a right elbow 
disorder should be readjudicated.  If the 
determination of either claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


